      Case 2:19-cv-00804-TLN-DB Document 21 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HANIF S. ABDULLAH,                                No. 2:19-cv-0804 TLN DB P
12                       Plaintiff,
13           v.                                         ORDER
14    DACUYCUY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action seeking relief under 42 U.S.C. § 1983. On October 28, 2020, the Court issued findings and

19   recommendations to dismiss this action for plaintiff’s failure to keep the Court apprised of his

20   current address and for failure to prosecute. Plaintiff has now filed objections. Good cause

21   appearing, IT IS HEREBY ORDERED that:

22          1. The October 28, 2020, findings and recommendations (ECF No. 17) are vacated; and

23          2. Plaintiff’s request for an abeyance is denied; and

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
      Case 2:19-cv-00804-TLN-DB Document 21 Filed 01/06/21 Page 2 of 2


 1            3. Plaintiff shall file a response to the Court’s screening order within sixty days from the

 2                 date of this Order.

 3   Dated: January 5, 2021

 4

 5

 6

 7   /DLB7;
     DB/Inbox/Routine/abdu0804.vacate F&R
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
